Citation Nr: 1729889	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  09-27 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) located in Huntington, West Virginia.  The Veteran was provided a hearing in November 2011 and a transcript of the hearing is of record.  This hearing was before a now-retired judge.  In March 2015 correspondence, the Veteran was given the opportunity to request another hearing and notified that if he did not provide a response in 30 days, it would be assumed that he did not want another hearing.  The Veteran did not respond to the letter, and the Board will therefore proceed.

The claim was brought before the Board in April 2012, June 2014, November 2015, and February 2017 and was remanded for further development. 


FINDING OF FACT

The preponderance of the evidence of record does not show that the Veteran's psychiatric disorder is related to his active service. 


CONCLUSION OF LAW

The criteria for establishing service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303 (d). 

Generally, to establish a right to compensation for a present disability, the claimant must provide competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including psychosis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Notwithstanding the provisions relating to presumptive service connection, a veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Direct service connection may be granted only when a disability was not the result of the veteran's abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.301.  Service connection, however, may be granted for an alcohol or drug abuse disability as secondary to, or as a symptom of, a service-connected disability.  See Allen v. Principi, 237 F.3d 1368, 1375 (Fed. Cir. 2001).  A veteran must adequately establish, through clear medical evidence that an alcohol or drug abuse disability is secondary to or caused by a primary service-connected disorder, and not due to willful wrongdoing.  Id. at 1381.

To be entitled to service connection for PTSD, as opposed to another mental health disorder, the record must include (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125 (a) (i.e., DSM-IV for appeals before August 4, 2014 and DSM-V for appeals certified after August 4, 2014); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f); see also Cohen v. Brown, 10 Vet.  App. 128, 138 (1997).

A Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if : (1) The claimed stressor is related to fear of hostile military or terrorist activity; (2) The claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor. 38 C.F.R. § 3.304(f)(3).

The probative value attributed to a medical opinion issued by either VA or private treatment providers to support service connection depends on factors such as thoroughness, degree of detail, and whether there was a complete review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board must consider whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in supporting objective clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejects medical opinions that do not indicate whether the physicians actually examined the veteran, do not provide the extent of the examination, and do not provide supporting clinical data).  The Court has held that a bare conclusion, even when reached by a health care professional, is not probative without an accurate factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Factual Analysis

The Veteran contends that he suffered an in-service incident which caused him to have PTSD and depression.

As an initial matter, the Board acknowledges that the Veteran has been diagnosed with polysubstance dependence, mood disorder, and depression.  However, the Veteran's service treatment records (STRs) are void of depression or other psychological complaints or treatment.  Further, in the Veteran's entrance examination he noted there was no prior personal or family history of psychosis.  At his separation examination, the Veteran checked "No" on his Report of Medical History for depression or excessive worry, nervous trouble of any sort, and frequent trouble sleeping.  His psychiatric examination was within normal limits, and the examiner noted that the Veteran denied family or personal history of psychosis.   
 
The Veteran testified that during his active service, he was returning to the barracks one night when a group of fellow soldiers started yelling slurs at him and approached him, which turned into a physical fight.  The Veteran was then reprimanded for the said event.  After the incident, the Veteran contends that he continued to receive threats and fear for his life.  The Board notes that the initial physical incident is confirmed in the Veteran's in-service records as occurring in March 1979.  

The Veteran filed his claim for PTSD in January 2008.  The Veteran furnished VA medical records dated in 2007-2008 that showed the Veteran had suicidal thoughts, depression, and psychosis.  He also provided private medical records where he was described as having depression.  

In May 2012, the Veteran was provided a VA examination.  The examiner found no present symptoms of PTSD but diagnosed the Veteran with polysubstance dependence and a mood disorder.  The examiner further stated that it was not possible to differentiate what symptoms are attributable to each diagnosis, rationalizing that the Veteran was actively abusing substances, and the extent to which substance dependence accounts for mood disturbance was unclear.  The examiner lastly opined that the Veteran's symptoms did not meet the full criteria for a diagnosis for PTSD under DSM-IV. 

The Veteran was then provided another VA examination in January 2015.  The examiner stated the Veteran still did not have a diagnosis of PTSD, even under the updated DSM-V criteria.  The examiner diagnosed the Veteran with alcohol use disorder and cannabis use disorder with no mental disorder diagnosis.  The Board remanded in November 2015 for an opinion, and the examiner opined in December 2015 that there was no depression diagnosed due to the active presence of substance use disorders, which precludes making any other mental health diagnosis or etiological statements per the DSM-V criteria.  The examiner also stated that he was not able to retroactively accept at face value any mental health diagnosis made prior to the January 2015 examination, as the presence of active alcohol use disorder excludes such diagnoses.  In a June 2016 addendum opinion, the same examiner further explained that since substance abuse disorders are known to cause anxiety, depression, sleep disturbances, and irritability, as well as memory and concentration deficits, it could not be clearly determined whether the reported mood or sleep disturbances were due to substance use or a bona fide mental disorder.  The examiner also found no evidence that either of the January 2015 substance use disorders were secondary to any service-connected or non-service-connected condition, as they were considered primary conditions.  The examiner further stated he could not provide an opinion as to etiology for any mental disorder diagnosed the date the examiner saw the Veteran without resorting to speculation because he had no objective means of knowing if the substance disorders were still active or not.  

Following this opinion, the Board in February 2017 remanded for a new VA medical opinion due to the Veteran's file showing previous diagnoses of depressive disorders.  In February 2017, a VA medical examiner reviewed the entire Veteran's claims file and opined that the Veteran's condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner rationalized that the Veteran's file indicated a history of polysubstance dependence, and the Veteran's depression has existed in the context of substance abuse and dependency, and could "wholly or partially by polysubstance dependence."  The examiner further stated there was no indication that the Veteran's depressive symptoms had an onset during military service, and there was no continuum of treatment that would suggest that there is a relationship between the Veteran's current symptoms and his active service. 

The Board finds the May 2012, January 2015, and February 2017 VA medical examinations and opinions to be of significant probative value.  The Board notes that the probative value of medical opinion evidence is based on the medical experts' personal examination of the patient, their knowledge, and skill in analyzing the data, and their medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Here, the reviewing physicians' opinions were based on review of the Veteran's lay contentions, his reported medical history, and review of the medical evidence of record.  Further, a complete and thorough rationale was provided for the opinions rendered.  

The Board also acknowledges the Veteran's assertions that his current depressive symptoms stem from his active service incident.  The Board recognizes that laypersons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, although the Veteran is competent to report his symptoms, any opinion regarding whether the Veteran has a diagnosis of a psychiatric disorder or whether any disability is related to his military service, requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).

In light of the foregoing, the Board concludes that the preponderance of evidence is against the claim and the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

Accordingly, service connection is not warranted for a psychiatric disorder, to include PTSD.  Therefore, the appeal must be denied. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied. 




____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


